Citation Nr: 0418719	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent prior to September 29, 2002, for service-connected 
postoperative status, degenerative disc disease of the lumbar 
spine, L4-5.

2.  Entitlement to an increased disability rating in excess 
of 60 percent for service-connected postoperative status, 
degenerative disc disease of the lumbar spine, L4-5.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

Appellant had active military service from January 1983 to 
April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that increased 
appellant's disability rating for postoperative status, 
degenerative disc disease, lumbar spine, from 20 percent to 
60 percent, effective September 29, 2002.  

The Board's decision below addresses the issue of whether 
appellant was entitled to a rating in excess of 20 percent 
prior to September 29, 2002.  The issue of whether appellant 
is entitled to an increased rating in excess of 60 percent 
under new rating criteria effective September 29, 2003, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to RO for initial adjudication via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Appellant has a service-connected disability for 
postoperative status, degenerative disc disease of the lumbar 
spine, L4-5, rated as 60 percent disabling effective 
September 29, 2002.  This was based on a private hospital 
report that was said to reveal neurological symptoms 
sufficient to warrant a 60 percent rating as of that date.

2.  Appellant manifested near-constant lower back pain and 
limited range of motion of the lumbar spine during a VA 
medical examination on August 14, 2002, but no earlier.  
There was pain radiating into the legs and these findings can 
be said to more nearly proximate pronounced intervertebral 
disc syndrome.  




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the schedular criteria for a disability rating of 60 percent 
for postoperative status, degenerative disc disease of the 
lumbar spine, L4-5, were met as of August 14, 2002, but no 
sooner.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5293 (2000 et 
seq.).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for increased rating was submitted after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a request for increased rating in excess 
of 10 percent was received in February 2001.  RO issued a 
rating decision in April 2001 that increased the disability 
to 20 percent, and appellant submitted a Notice of 
Disagreement in October 2001 contending that higher 
evaluation was appropriate.  RO issued another rating 
decision in January 2003 that increased the rating to 60 
percent, effective September 2002.  During the pendancy of 
the appeal, RO sent appellant a duty-to-assist letter in 
October 2002.  As will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  The Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The Board finds that appellant was fully notified of the need 
to give VA any evidence pertaining to his claim.   The VCAA 
duty-to-assist letter, the rating decisions of April 2001 and 
January 2003, the Statement of the Case (SOC) in December 
2001, and the Supplementary Statement of the Case (SSOC) in 
January 2003 all listed the evidence on file that had been 
considered in formulation of the decision.  Finally, the 
Board notes that the limited issue on review is whether an 
earlier effective date was appropriate, and in this situation 
it is the information in the file at the time of the rating, 
rather than newly developed information, that is dispositive.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   When a veteran claims 
that his condition is worse than when originally rated, and 
when the available evidence is too old for an evaluation of 
the claimant's current condition, VA's duty to assist 
includes providing him with a new examination.  38 C.F.R. 
§ 3.159(c)(4) (2003).  However, an examination that was 
adequate for determination of the claim by the AOJ will 
ordinarily be adequate for the purposes of the Board's 
adjudication.  VAOPGCPREC 11-95 (April 7, 1995).   Here, the 
disputed rating decision (January 2003) was based upon a VA 
medical examination just one month prior (December 2002).  
The Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant submitted a claim for service connection for low 
back pain in May 1989.  RO issued a rating decision granting 
service connection and assigning a 20 percent disability in 
May 1989.  A VA orthopedic examination in January 1991 found 
improvement in appellant's condition, and RO issued a rating 
decision in May 1991 reducing the disability to 10 percent.  
Appellant submitted the instant request for increased 
disability in February 2001.

Appellant underwent a VA medical examination in April 2001.  
The examiner noted appellant's medical history.  Appellant 
reported that his current symptoms were pain on bending, and 
inability to walk more than one-eighth of a mile without 
pain, which radiates into both hips and his tailbone.  On 
physical examination, appellant had a well-healed surgical 
scar on the lower back that was not tender to palpation.  
Appellant had significant paraspinal spasms between L2 to L5.  
There was loss of lumbar lordosis.  Appellant had 50 degrees 
of flexion, 10 degrees of extension, and 20 degrees of left 
and right-sided bending.  Motor examination was 5/5 in both 
lower extremities.  Sensation was intact and equal, except 
for some paresthesias in the right L5 dermatome.  Deep tendon 
reflexes were equal and symmetric.  Appellant had positive 
straight leg raise in his right lower extremity in the seated 
and supine positions.  Appellant was able to heel walk and 
toe walk, and had negative clonus sign.  The examiner's 
impression was nerve root irritation of the right L5 nerve 
root distribution, either from recurrent disc or scar 
formation.

A radiograph supporting the April 2001 physical examination 
found loss of disc height at L3-4 and L4-5.  Marginal 
osteophytes were seen at all levels.  Degenerative changes 
involved the posterior elements of L3-4, L4-5 and L5-S1.
 
Based on the examination in April 2001, RO issued a rating 
decision in April 2001 that increased the disability to 20 
percent.  Appellant submitted a Notice of Disagreement (NOD) 
in October 2001, contending that a rating of 40 percent would 
be more appropriate to his symptoms.

Notes from a VA Medical Center (VAMC) show that appellant 
complained of pain in April 2002.  Appellant complained that 
pain was level 5 on a 10-point scale, made worse with 
prolonged standing and walking.  Physical examination showed 
appellant had full lumbar range of motion without scoliosis.  
Appellant could ambulate without devices, without apparent 
distress.  

Notes from the Greenville VA Outpatient Medical Clinic 
(VAOPC) show that appellant complained of increased back pain 
on August 14, 2002.  Specifically, appellant complained that 
pain was level 7 on a 10-point scale, almost continuous, and 
interfered with his sleep.  Medications provided some pain 
relief, and so did walking.  Sitting aggravated the pain.  
Appellant ambulated with a cane, and the provider noted that 
range of motion was limited.   

Appellant participated in an informal conference at the RO in 
December 2002.  Appellant stated during the conference that 
his back pain has progressed, as has his need for increased 
medication.  Appellant has difficulty rising from a seated 
position and cannot remain seated for very long.  Appellant 
uses a cane for walking, and cannot walk very far without 
stopping.  Appellant is unable to perform most of the 
physical tasks required by his job, and he pays other people 
to do those tasks for him.  During that conference, appellant 
submitted an Emergency Room report from Greenville Hospital, 
showing that appellant had reported on September 29, 2002, 
with complaint of lower back pain.  

Appellant underwent VA radiographic analysis in October 2002.  
The resultant report noted mild loss of disc height at all 
lumbar levels.  Alignment was satisfactory.  Degenerative 
changes were noted involving the posterior elements at L5-S1.

Appellant subsequently underwent another VA medical 
examination in December 2002.  The examiner noted appellant's 
history.  Appellant stated that he couldn't sit or stand for 
any length of time.  Appellant sleeps in a recliner chair, 
and seldom sleeps for more than four hours per night.  
Appellant has cramps and weakness in the lower extremities 
but no radiculopathy.  Appellant walks with a cane and cannot 
walk for more than 200 yards before he has to sit down.  On 
physical examination, appellant exhibited a range of motion 
of the lumbosacral spine of 0-30 degrees flexion and 0 
degrees extension.  Appellant could rotate approximately 20 
degrees to the left and right.  Motor examination was 4+/5 in 
the extensor hallucis longus, flexor hallucis longus, 
gastrocnemius, hamstrings, and quadriceps bilaterally, and 0+ 
deep tendon reflexes in the knees and ankles bilaterally.  
The examiner's assessment was significant impairment in 
strength and range of motion.
   
Based upon the results of the new VA medical examination, the 
Greenville Hospital notes, and outpatient treatment reports 
from Dorn VAMC and Greenville VAOPC, RO issued a rating 
decision in January 2003 that granted an increased disability 
of 60 percent, effective September 29, 2002; the rating 
decision continued the rating of 20 percent for the period 
prior to September 29, 2002.  The reason for selection of 
September 29, 2002, as the effective date of the rating was 
because that was the date of the Greenville Hospital 
treatment, which RO considered to be the first medical 
evidence of entitlement to a higher disability.    

Appellant had a VA radiograph in May 2003, which revealed 
loss of disc height and presence of osteophytes at L1-2 
through L4-5.  Degenerative changes were noted involving the 
posterior elements of L2-3 through L5-S1.

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
evidence pertaining to appellant's symptoms subsequent to the 
last final rating decision in May 1991.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant's service-connected degenerative disc 
disease has been rated under Diagnostic Code 5293 
("intervertebral disc syndrome").  The Board has considered 
alterative diagnostic codes pertaining to diseases and 
injuries of the back, but finds that no other diagnostic 
codes are at once more accurate in addressing appellant's 
demonstrated symptomatology and more advantageous to 
appellant.

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Separate ratings for 
orthopedic and neurological manifestations of intervertebral 
disc syndrome (IVDS) are permitted under schedular changes 
discussed below.

Appellant's disability was rated as 20 percent disabling 
under Diagnostic Code 5293, Intervertebral Disc Syndrome 
(IVDS).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
This diagnostic code has changed twice during the pendancy of 
this appeal: the first change was effective as of September 
23, 2002, and the second change was effective as of September 
29, 2003.  Where a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  38 U.S.C.A. § 7104(c) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 ( 1998).  Since this issue concerns the time 
period prior to September 29, 2002, the first change is for 
consideration but the second change is not.

The rating schedule in effect at the time the claim was 
submitted was defined in 38 C.F.R. § 4.73, Diagnostic Code 
5293 (2000).  The criteria for a 20 percent rating 
(appellant's current rating for the period until September 
29, 2002) were: moderate IVDS with recurring attacks.  The 
criteria for a 40 percent rating were: severe IVDS with 
recurring attacks with intermittent relief.  The criteria for 
60 percent rating, the highest level, were: pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Application of the old schedular criteria to the VA medical 
examination of April 2001 and the VAMC treatment notes of 
April 2002 does not result in a disability rating higher than 
the current 20 percent.  The evidence does not show recurring 
attacks with intermittent relief, and measured range of 
motion tests showed no more than moderate limitation of 
motion; in fact, in April 2002 appellant was noted to have 
full lumbar range of motion and walked without a cane.  

Application of the old schedular criteria and the doctrine of 
reasonable doubt, to the VAPOC treatment notes of August 14, 
2002, shows that appellant's symptoms had deteriorated to the 
point where a 60 percent rating was likely appropriate by 
that date.  Specifically, appellant had near-constant lower 
back pain, which more closely approximates the criteria for 
60 percent disability ("persistent symptoms ... little 
intermittent relief") than the criteria for 40 percent 
disability ("recurring attacks with intermittent relief").  
It was noted there was radiation of the pain into the legs.  

The schedular change effective September 23, 2002, provides 
that IVDS can be rated based on either the total duration of 
incapacitating episodes or on the basis of chronic 
manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  An "incapacitating episode" is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic manifestations" are orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note 1 (2003).   The record does not show that 
appellant had any incapacitating episodes as defined by the 
statute, so rating under the new schedule would have to be 
under the definition of "chronic manifestations." 

Applying the new criteria to the Greenville VAPOC note dated 
August 14, 2002, the Board finds that appellant's symptoms 
rose to a level of 60 percent on that date.  The notes show 
that appellant walked with a cane, walked with difficulty, 
had limited range of motion, and complained of near-
continuous pain.  Under the new regulation, near-continuous 
pain is a chronic manifestation that entitles appellant to a 
60 percent disability rating.  However, the new regulation 
cannot be applied prior to its enactment date of September 
23, 2002.  It is therefore more advantageous to appellant to 
be rated under the old regulation, which results in the same 
disability level at an earlier effective date.    

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  Also, 
VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, the 60 percent 
disability rating is itself based upon chronic pain rather 
than limitation of range of motion.  The Board accordingly 
finds that an increased evaluation for pain is not 
appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
criteria for a 60 percent disability rating were met on 
August 14, 2002, but not before.  For this reason, the 
doctrine of reasonable doubt is not for application and an 
effective date prior to August 14, 2002, is not warranted.


ORDER

An increased rating in excess of 20 percent prior to August 
14, 2002, for service-connected postoperative status, 
degenerative disc disease of the lumbar spine, L4-5, is 
denied.  A rating of 60 percent for service-connected 
postoperative status, degenerative disc disease of the lumbar 
spine, L4-5, is granted effective August 14, 2002.


REMAND

The Board notes that appellant currently has a 60 percent 
disability rating for IVDS; this is the highest schedular 
orthopedic rating for this condition under the old criteria.  
However, the new regulations in regard to IVDS provide for 
separate ratings for orthopedic and neurologic disabilities, 
so this rating does not represent the maximum schedular 
benefit potentially available for IVDS.
 
When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
duty to assist usually includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examination and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 
377 (1994). 

A thorough and contemporaneous examination should include the 
examiner's access to the veteran's medical history, in order 
to assess all applicable rating criteria, thereby enabling 
the examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Medical examinations for 
compensation and pension purposes, conducted without 
contemporaneous review of the veteran's claims file, are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Appellant was afforded a VA medical examination in May 2003 
to determine whether an increased disability rating is 
appropriate, but the examiner's report states that the C-file 
was not available to him.  The Board accordingly remands the 
appeal back to RO for the purpose of affording appellant a VA 
medical examination in which the examiner has the C-file 
available.  Further, nerve impairment should be more 
completely described in view of the new criteria.
  
Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  As noted above, the rating criteria for IVDS have 
changed twice during the pendancy of this appeal.  

The first change, effective as of September 23, 2002, 
provides that IVDS can be rated based on either the total 
duration of incapacitating episodes or on the basis of 
chronic manifestations, and that separate ratings may be made 
for orthopedic and neurological symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The rating decision of January 
2003 shows that RO considered this change in regulations but 
considered the old criteria to be more advantageous to 
appellant.   RO did not attempt to rate a neurological 
disability separately because the evidence in the file was 
insufficient to do so. 

The second change, effective September 26, 2003, provides 
that IVDS (new Diagnostic Code 5243) not rated on the basis 
of incapacitating episodes will be rated under a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  It does not appear 
that the new criteria have been provided to the appellant, or 
that the RO has had the opportunity to evaluate the back 
pathology under the new criteria.  Initial review should 
accordingly be undertaken by the RO before the Board conducts 
appellate review of the claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised of the new rating criteria, 
and should be advised to "give us all 
you've got" in regard to his claim.  
If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  Thereafter, appropriate VA 
examination(s) should be scheduled to 
determine the current severity of 
appellant's current degenerative disc 
disease, lumbar spine.  All indicated 
orthopedic and neurological tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner(s) for review prior to the 
examination(s).  The examination(s) 
shall include all pertinent orthopedic 
and neurological findings.  Limitations 
should be described.  If there are 
neurological findings the nerve or 
nerve groups affected should be 
identified.  The range of motion should 
be set forth, to include any 
limitations that might be found.  The 
examiner should express his findings in 
accordance with the criteria 
articulated in General Rating Formula 
for Diseases and Injuries of the Spine 
as well as the specific criteria for 
intervertebral disc syndrome.   

3.  Thereafter, the claim should be 
readjudicated in accordance with the 
new and old rating criteria, and the 
disability should be rated under the 
criteria most favorable to the 
appellant.  Old regulations may be 
applied to the entire appeal period if 
most favorable to the claimant, but 
newer regulations may not be applied 
before their effective dates.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



